
	
		II
		112th CONGRESS
		1st Session
		S. 853
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for financial literacy
		  education.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Financial Literacy for Students
			 Act of 2011.
		2.Financial
			 literacy educationPart D of
			 title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241
			 et seq.) is amended by adding at the end the following:
			
				22Financial
				literacy and entrepreneurship education
					5621.Statewide
				incentive grants for financial literacy and entrepreneurship education
						(a)GrantsFrom
				amounts appropriated under subsection (d), the Secretary may award grants to
				States to enable the States, on a statewide basis—
							(1)to integrate
				financial literacy and entrepreneurship education into each public middle
				school and secondary school within the State; and
							(2)to provide
				professional development regarding the teaching of financial literacy and
				entrepreneurship to each public middle school and secondary school teacher of
				financial literacy or entrepreneurship within the State.
							(b)LimitationEach
				State receiving a grant under this section shall use not more than a total of
				20 percent of the grant funds for professional and curriculum
				development.
						(c)Definition of
				middle schoolThe term middle school means a
				nonprofit institutional day or residential school, including a public middle
				charter school, that provides middle education, as determined under State
				law.
						(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2012 and
				each of the 4 succeeding fiscal years.
						5622.Parent
				involvement
						(a)Grants
							(1)In
				generalFrom amounts appropriated under subsection (b), the
				Secretary may award grants to local educational agencies to enable the local
				educational agencies to support and provide training and assistance to or for
				parents and students regarding financial literacy and entrepreneurship.
							(2)Partnerships
				encouraged
								(A)In
				GeneralIn awarding a grant under this section, the Secretary
				shall encourage a local educational agency to create, promote, and implement
				the programming assisted under the grant in partnership with a community
				organization, financial institution, or local business or entrepreneur.
								(B)Business and
				Entrepreneur PartnershipIn awarding a grant under this section,
				the Secretary shall encourage the local educational agencies assisted under the
				grant to find connections and foster mentorships between classroom-based
				programs and the local business and entrepreneurship community, where
				appropriate.
								(b)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2012 and
				each of the 4 succeeding fiscal
				years.
						.
		3.Financial
			 literacy education coordinationSubpart 13 of part D of title V of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267 et seq.) is
			 amended by adding at the end the following:
			
				5538.Coordination
					(a)In
				generalThe Director of the Bureau of Consumer Financial
				Protection shall coordinate the activities assisted under this subpart with the
				activities carried out by any financial education research center operated by a
				Federal Reserve bank, in order to increase the usage and the prevalence of
				financial literacy and entrepreneurship education programs and educational
				resources.
					(b)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2012 and
				each of the 4 succeeding fiscal
				years.
					.
		
